     Case: 4:20-cv-00794-JG Doc #: 254 Filed: 11/13/20 1 of 3. PageID #: 1911




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO

 CRAIG WILSON, ERIC BELLAMY,
 KENDAL NELSON, and MAXIMINO                           Case No. 20-cv-0794
 NIEVES, on behalf of themselves and those
 similarly situated,                                   Judge James Gwin

                        Petitioners,
         v.

 MARK WILLIAMS, warden of Elkton
 Federal Correctional Institutions; and
 MICHAEL CARVAJAL, Federal Bureau of
 Prisons Director, in their official capacities,

                         Respondents.

              FOURTH JOINT MOTION FOR STAY OF ALL PROCEEDINGS

       Petitioners Craig Wilson, Eric Bellamy, Kendal Nelson, and Maximino Nieves, and

Respondents Mark Williams and Michael Carvajal (collectively, the “Parties”) jointly move this

Court to extend the stay of all proceedings in this matter for a further fourteen (14) days, through

November 30, 2020. See ECF No. 211 (first joint motion for stay through October 9, 2020); ECF

No. 228 (second joint motion for stay through October 30, 2020), and ECF No. 243 (third joint

motion for stay through November 16, 2020). The Parties have continued to make substantial

progress in settlement discussions, but the Parties require additional time to negotiate a few

remaining terms to resolve this matter. The Parties request this additional time in order to reach an

agreed resolution.

       Specifically, the Parties request that all pending briefing deadlines, discovery, rulings on

pending motions, and other actions in this litigation be suspended for the requested stay period.

Respondents stipulate that they will continue filing daily testing status reports during the stay




                                                   1
     Case: 4:20-cv-00794-JG Doc #: 254 Filed: 11/13/20 2 of 3. PageID #: 1912




period. The Parties further agree that the requested stay is not, in and of itself, to impact BOP’s

operations, but rather would be applicable only to this litigation itself.

Dated: November 13, 2020

Respectfully submitted,

 /s/ David J. Carey (by consent)
 David J. Carey (0088787)                              JUSTIN E. HERDMAN
 ACLU of Ohio Foundation                               United States Attorney
 1108 City Park Avenue, Ste. 203
 Columbus, OH 43206                                    By: /s/ James R. Bennett II
 Phone: (614) 586-1972                                 James R. Bennett II (OH #0071663)
 Fax: (614) 586-1974                                   Sara E. DeCaro (OH #0072485)
 dcarey@acluohio.org                                   David M. DeVito (CA #243695)
                                                       Assistant United States Attorneys
 Joseph Mead (0091903)                                 United States Courthouse
 Freda J. Levenson (0045916)                           801 West Superior Ave., Suite 400
 ACLU of Ohio Foundation                               Cleveland, Ohio 44113
 4506 Chester Avenue                                   216-622-3988 - Bennett
 Cleveland, OH 44102                                   216-522-4982 - Fax
 Phone: (614) 586-1972                                 James.Bennett4@usdoj.gov
 Fax: (614) 586-1974                                   Sara.DeCaro@usdoj.gov
 attyjmead@gmail.com                                   David.DeVito@usdoj.gov
 flevenson@acluohio.org
                                                       Attorneys for Respondents
 David A. Singleton (0074556)
 Mark A. Vander Laan (0013297)
 Michael L. Zuckerman (0097194)
 Ohio Justice & Policy Center
 215 East Ninth Street, Suite 601
 Cincinnati, OH 45202
 Phone: (513) 421-1108
 dsingleton@ohiojpc.org
 mvanderlaan@ohiojpc.org
 mzuckerman@ohiojpc.org

 Counsel for Petitioners




                                                   2
     Case: 4:20-cv-00794-JG Doc #: 254 Filed: 11/13/20 3 of 3. PageID #: 1913




                                 CERTIFICATE OF SERVICE

          I hereby certify that on November 13, 2020, the foregoing was filed with the Court’s

CM/ECF system. Notice of this filing will be sent by operation of that system to all counsel of

record.

                                                    /s/ James R. Bennett II
                                                    James R. Bennett II (OH #0071663)


                                                    Attorney for Respondents




                                                3
